                                                        Case 20-12058-JTD    Doc 61        Filed 10/14/20         Page 1 of 1
Court Conference                                                                                          U.S. Bankruptcy Court-District of Delaware
           Calendar Date:                 10/14/2020                                                     Confirmed Telephonic Appearance Schedule
           Calendar Time:                 02:00 PM ET
                                                                                                                                         Honorable John T. Dorsey
                                                                                                                                                       Courtroom
                                                                                                                                              Amended Calendar Oct 14 2020 9:03AM

 Page #       Item #    Case Name           Case #       Proceeding          App ID Appearing             Telephone       Firm Name                         Representing
                        TerrAvion, Inc.     20-12058     Hearing            10903804   James              (213)           LimNexus LLP                      Creditor, CSC Leasing
                                                                                       Donaldson          955-9500 ext.                                     Co. / LIVE
                        TerrAvion, Inc.     20-12058     Hearing            10855587   Benjamin A.        (302)           Office of the United States       U.S. Trustee, Andrew
                                                                                       Hackman            573-6491 ext.   Trustee                           Vara / LIVE
                        TerrAvion, Inc.     20-12058     Hearing            10890383   David Ludwig       (571)           Dunlap Bennett Ludwig             Debtor, TerrAvion, Inc. /
                                                                                                          252-3310 ext.                                     LIVE
                        TerrAvion, Inc.     20-12058     Hearing            10900458   Lucian Murley      (302)           Saul Ewing Arnstein & Lehr LLP    Creditor, IPFS
                                                                                                          421-6898 ext.                                     Corporation / LIVE
                        TerrAvion, Inc.     20-12058     Hearing            10899447   Tracy L. Pearson   (302)           Dunlap Bennett Ludwig             Debtor, TerrAvion / LIVE
                                                                                                          273-4249 ext.
                        TerrAvion, Inc.     20-12058     Hearing            10903596   Alex G.            (617)           Morrison & Foerster LLP           Interested Party, Silicon
                                                                                       Rheaume            648-4770 ext.                                     Valley Bank / LIVE
                        TerrAvion, Inc.     20-12058     Hearing            10903832   Natalie Rowles     (212)           McDermott Will & Emery LLP        Creditor, CSC Leasing
                                                                                                          547-5367 ext.                                     Co. / LIVE
                        TerrAvion, Inc.     20-12058     Hearing            10890412   William C Smith    (571)           Dunlap Bennett Ludwig             Debtor, Terravion, Inc. /
                                                                                                          367-7640 ext.                                     LIVE
                        TerrAvion, Inc.     20-12058     Hearing            10903597   Gregory A.         (302)           Ashby & Geddes                    Interested Party, Silicon
                                                                                       Taylor             654-1888 ext.                                     Valley Bank / LIVE
                        TerrAvion, Inc.     20-12358     Hearing            10903789   Maris Kandestin    (302)           McDermott Will & Emery LLP        Creditor, CSC Leasing
                                                                                                          468-5700 ext.                                     CO. / LIVE
                        TerrAvion, Inc.     20-12358     Hearing            10903822   Timothy W.         (212)           McDermott Will & Emery LLP        Creditor, CSC Leasing
                                                                                       Walsh              547-5400 ext.                                     CO. / LIVE




Peggy Drasal ext. 802                                                        CourtConfCal2009                                                                              Page 4 of 16
